Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Because of the Applicant’s amendment, the objections to the drawings and claim 13, in the Office action filed December 29, 2021, are hereby withdrawn.

Allowable Subject Matter
Claims 1-20 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claims 1 and 11, the prior art discloses most of the claimed invention regarding child-resistant bottles and bottle caps with over shells having top covers and bodies and at least two cutouts.  However, the prior art does not expressly disclose a plurality of discontinuous ridges formed on an inner surface of the body 9on a bottom end of the body opposite the top cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, Page 5 Line 21 to Page 6 Line 16, and Page 7 Line 16 to Page 8 Line 12, filed April 29, 2022, with respect to the following rejections have been fully considered and are persuasive.  
Claim 1 under §102(a)(1) anticipating Michael et al. (6,604,643).
Claim 1 under §103 as unpatentable over Curry (3,934,744) in view of Peyser (3,871,544).
The prior art rejections of claims 1 and 11 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736